                                 Case 3:20-cv-01812-VLB Document 1 Filed 12/07/20 Page 1 of 14
 JS 44 (Rev. 10/20)                                                      CIVIL COVER SHEET
 The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
 provided by local rules of court. This form, approved by the Judicial Conference ofthe United States in September 1974, is required for the use of the Clerk of Court for the
 purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM)
 I. (a) PLAINTIFFS                                                                                           DEFENDANTS
             ZWEIBELSON, John
                                                                                                             City of Hartford, Jason Thody, Rafael Medina, Dustin
                                                                                                             RendQGk                                                                                           II
    (b)    County of Residence of First Listed Plaintiff ..!.H..!.!aiOJrtf~o,-,r""d,--______                 County of Residence of First Listed Defendant
                               (EXCEPT IN U.S. PLAINTIFF CASES)                                                                      (IN U.S. PLAINTIFF CASES ONLy)
                                                                                                             NOTE:       IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND lNVOL VED.

    (c)   Attorneys (Firm Name. Address. and Telephone Number)                                               Attorneys (If Known)

       Norman A. Pattis; 383 Orange Street, New Haven, CT
       06511; 203-393-3017                                   II
 II. BASIS OF JURISDICTION (Place an "X" in One Box Only) III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an "X" in One Boxfor Plaintiff
                                                                                                         (For Diversity Cases Only)                                     and One Box for Defendant)
o   1   U.S. Government              003    Federal Question                                                                      PTF           DEF                                        PTF     DEF
          Plaintiff                           (Us. Government Not a Party)                         Citizen of This State          D I       0         Incorporated or Principal Place      0   4   0 4
                                                                                                                                                         of Business In This State

02      U.S. Government              04     Diversity                                              Citizen of Another State       D2 D            2   Incorporated and Principal Place          05       05
           Defendant                          (Indicate Citizenship ofParties in Item III)                                                               of Business In Another State

                                                                                                   Citizen or Subject of a                            Foreign Nation
                                                                                                     Foreign Country
 IV. NATURE OF SUIT (Place an                 "X" in One Box Only)                                                                    Click here for: Nature of Suit Code Descriptions.
I      CONTRACf

~1l0-"OC
  120 Marine                     3  PERSONAL INJURY
                                    31 0 Airplane
                                                            TORTS

                                                                  oPERSONAL INJURY
                                                                  365 Personal Injury -
                                                                                                  P
                                                                                                        FORFEITUREIPENALTY
                                                                                               625 Drug Related Seizure
                                                                                                  P of Property 21 USC 881
                                                                                                                                      B         BANKRUPTCY
                                                                                                                                           422 Appeal 28 USC 158
                                                                                                                                           423 Withdrawal
                                                                                                                                                                              j
                                                                                                                                                                                     OTHER STATUTES
                                                                                                                                                                                   375 False Claims Act
                                                                                                                                                                                   376 Qui Tam (31 USC
                                                                                                                                                                                                                  I


  130 Miller Act                    315 Airplane Product               Product Liability       690 Other                                       28 USC 157                              3729(a))
  140 Negotiable Instrument              Liability                o
                                                                  367 Health Carel                                                                                            -    400 State Reapportionment
0150 Recovery of Overpayment     :J 320 Assault, Libel &              Phannaceutical                                                                      'K   ans                 410 Antitrust

B     & Enforcement of Judgment
  151 Medicare Act
  152 Recovery of Defaulted
                                 :J
                                         Slander
                                    330 Federal Employers'
                                         Liability                o
                                                                      Personal Injury
                                                                      Product Liability
                                                                  368 Asbestos Personal
                                                                                                                           ~               820 Copyrights
                                                                                                                                           830 Patent
                                                                                                                                           835 Patent - Abbreviated
                                                                                                                                                                              -
                                                                                                                                                                              -_
                                                                                                                                                                                   430 Banks and Banking
                                                                                                                                                                                   450 Commerce
                                                                                                                                                                                   460 Deportation
       Student Loans
      (Excludes Veterans)
                                 j  340 Marine
                                    345 Marine Product
                                                                       Injury Product
                                                                       Liability
                                                                                                                                      b        New Drug Application
                                                                                                                                           840 Trademark
                                                                                                                                                                              _    470 Racketeer Influenced and
                                                                                                                                                                                       CorruptOrgan~ations
                                                                                                                                                                          p
0153 Recovery of Overpayment

o     of Veteran's Benefits
  160 Stockholders' Suits
                                 S       Liability
                                    350 Motor Vehicle
                                    355 Motor Vehicle
                                                                 B
                                                                PERSONAL PROPERTY
                                                                  370 Other Fraud
                                                                  371 Truth in Lending
                                                                                                  -.J
                                                                                                    Act
                                                                                                         LABOR
                                                                                               710 Fair Labor Standards
                                                                                                                                           880 Defend Trade Secrets
                                                                                                                                               Act of2016
                                                                                                                                                                          tJ
                                                                                                                                                                                   480 Consumer Credit
                                                                                                                                                                                       (15 USC 1681 or 1692)
                                                                                                                                                                                   485 Telephone Consumer
o                                                                o
B 190 Other Contract
  195 Contract Product Liability
  196 Franchise
                                 p
                                        Product Liability
                                    360 Other Personal
                                        Injury                   o
                                                                  380 Other Personal
                                                                      Property Damage
                                                                  385 Property Damage
                                                                                         ::::J 720 Labor/Management
                                                                                                    Relations
                                                                                         j 740 Railway Labor Act                      --
                                                                                                                                           SOCIAl.. SE.CURITY
                                                                                                                                           861 RIA (1395ff)
                                                                                                                                           862 Black Lung (923)
                                                                                                                                                                          B            Protection Act
                                                                                                                                                                                   490 Cable/Sat TV
                                                                                                                                                                                   850 Securities/Commodities/
                                 tJ 362 Personal Injury -             Product Liability        751 Family and Medical
                                                                                                                                      -    863 DIWCIDIWW (405(g))                      Exchange
                                        Medical Malpractice                                        Leave Act
                                                                                                                           =
                                                                                                                                           864 SSID Title XVI             ~        890 Other Statutory Actions
I     REAL PROPERTY                   CIVIL RIGHTS              PRISONERYEHI. UJ'j1j        J 790 Other Labor Litigation                   865 RSI (405(g))                        891 Agricultural Acts
                                                                                                                                      -
~ 210 Land Condemnation

§ 220 Foreclosure
                                 F= 440  Other
                                 F 441 Voting
                                               Civil Rights
                                                                 8Habeas   Corpus:
                                                                  463 Alien Detainee
                                                                                         W     791 Employee   Retirement
                                                                                                   Income Security Act
                                                                                                                                      o
                                                                                                                                           FEDERAL TA.X S I In'S
                                                                                                                                                                          F=       893 Environmental Matters
                                                                                                                                                                                   895 Freedom of Information
  230 Rent Lease & Ejectment
  240 Torts to Land
  245 Tort Product Liability
                                 ~ 442 Employment
                                 r- 443 Housing/
                                        Accommodations           B
                                                                  510 Motions to Vacate
                                                                      Sentence
                                                                  530 General                                                         o
                                                                                                                                           870 Taxes (U.S. Plaintiff
                                                                                                                                               or Defendant)
                                                                                                                                           871 IRS-Third Party
                                                                                                                                                                          g            Act
                                                                                                                                                                                   896 Arbitration
                                                                                                                                                                                   899 Administrative Procedure
o 290 All Other Real Property    ~ 445 Amer. wlDisabilities -
                                        Employment
                                                                  535 Death Penalty                              IIUJ'j
                                                                                         ~ 462 Naturalization Application
                                                                                                                                                26 USC 7609                            ActlReview or Appeal of
                                                                                                                                                                                       Agency Decision
                                                              r-- Other:
                                 ~ 446 Amer. wlDisabilities - I- 540 Mandamns & Other          465 Other Immigration                                                      ::::J    950 Constitutionality of
                                        Other                     550 Civil Rights                 Actions                                                                             State Statutes
                                 ~ 448 Education              I- 555 Prison Condition
                                                              ~ 560 Civil Detainee -
                                                                      Conditions of
                                                                      Confinement
V. ORIGIN (place an        "X" in One Box Only)
o1      Original       0 2 Removed from                          Remanded from               o 4 Reinstated or       0    5 Transferred from          D   6 Multidistrict              o 8 Multidistrict
        Proceeding           State Court                         Appellate Court                  Reopened                  Another District                   Litigation -                   Litigation -
                                                                                                                            (specify)                          Transfer                       Direct File
                                      Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
VI. CAUSE OF ACTION                   1::4;.:,2...:;U,;.:.S,.:.,;.c:....s~e...:;ct~io.;,;,n-;,19:-:8...:..
                                                                                                      3 _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _- - - - - - - - - -
                                      Brief description of cause:
                                      Retaliation; Harassment
VII. REQUESTED IN                     o     CHECK IF TillS IS A CLASS ACTION
                                            UNDER RULE 23, F.R.Cv.P.
                                                                                                     DEMAND $                                     CHECK YES only if demanded in complaint:
     COMPLAINT:                                                                                                                                   JURY DEMAND:                      0Yes       ONo
VIII. RELATED CASE(S)
      IF ANY                               (See instructions):
                                                                  JUDGE                                                                    DOCKET NUMBER
DATE                                                                  SIGNATURE OF ATTORNEY OF RECORD
 121712020                                                                 Is/Norman A. Pattis/s/
FOR OFFICE USE ONLY

  RECEIPT #                   AMOUNT                                     APPLYING IFP                                     JUDGE                                MAG. JUDGE
                Case 3:20-cv-01812-VLB Document 1 Filed 12/07/20 Page 2 of 14




                                 UNITED STATES DISTRICT COURT
                                   DISTRICT OF CONNECTICUT

JOHN ZWEIBELSON,

           Plaintiff,                                            DKT No.: ;2tJ - /~/ l-


v.

CITY OF HARTFORD; JASON
THODY; RAFAEL MEDINA; DUSTIN
RENDOCK;

           Defendants.                                          DECEMBER 7,2020

                                              COMPLAINT

           "There is no more dangerous menace to civilization that a government of
           incompetent, corrupt, or vile men. Ludwig von Mises.
                                                 11 -




           1.       This is an action to protect a faithful public servant who daily risks his life to

keep the people of Hartford safe and supervises others who daily risks their lives for the

same purpose from the consequences that corruption, incompetence, and favoritism will

surely yield. This action seeks monetary damages for retaliation in violation of the First

Amendment and Article the First, § 4 of the Connecticut Constitution and for a hostile

work environment. During the time period that gave rise to this complaint, the Defendants

have continuously treated the Plaintiff hostilely and retaliatorily by failing to protect the

Plaintiff from a coworker who was harassing him or to discipline that coworker for clear

policy violations after he reported the harassment, opening a manufactured internal affairs

investigation into the Plaintiff without notifying him, ostracizing him within the Hartford

Police Department in such a manner as to hinder his ability to look after the safety of his

subordinates, and denying him a raise in pay that he was entitled to for earning college

credits.


                                                        1
            Case 3:20-cv-01812-VLB Document 1 Filed 12/07/20 Page 3 of 14




                                          PARTIES

       2.       The Plaintiff, John Zweibelson, is an adult resident of the State of

Connecticut and a Sergeant with the City of Hartford's Police Department.

       3.       The Defendant, the City of Hartford, is a Connecticut municipality

incorporated in and under the laws of Connecticut, and it employs more than one hundred

people.

       4.       Chief Jason Thody is the chief ofthe Hartford Police Department. He is sued

in his official capacity only.

       5.      Assistant Chief Rafael Medina is an assistant chief of the Hartford Police

Department. He is sued in both his official capacity and his personal capacity.

       6.       Deputy Chief Dustin Rendock is a deputy chief of the Hartford Police

Department. He is sued in his official capacity only.

                                       JURISDICTION

       7.      Jurisdiction of this Court is invoked under 28 U.S.C. §§ 1331 and 1367 and

42 U.S.C. § 1983. Venue is appropriate pursuant to 28 U.S.C. § 1391(b).

                                 FACTUAL ALLEGATIONS

                                 A Dedicated Public Servant

       8.      The Plaintiff, John Zweibelson, has been, and still is, employed by the City

of Hartford in its police department since 2003.

       9.      Since 2017, Mr. Zweibelson has risen through the ranks of the Hartford

Police Department and is currently a sergeant who is a patrol shift supervisor.

       10.     Sgt. Zweibelson has never been disciplined while serving as a Hartford

police sergeant.


                                             2
         Case 3:20-cv-01812-VLB Document 1 Filed 12/07/20 Page 4 of 14




       11.    He has also taken steps to improve his value to the department by attending

Eastern Gateway Community College's online criminal justice program where he has

been an outstanding student.




                       Mr. Zweibelson Is Harassed & Reports It.

       12.    On October 22,2019, Sgt. Zweibelson worked as supervisor for what was

known as the Hartford Police Department's Patrol Division B Squad North Patrol. During

that shift, his assigned unit number was 210, which also served as his radio call sign.

       13.    At approximately 6:20 PM, Sgt. Zweibelson, in an effort to remain alert to

the environment in the City of Hartford, was monitoring his work radio and an I-phone

application entitled "5-0 Radio" that allows a user to listen to multiple additional Hartford

Police Department radio channels and calls.

       14.    While he was listening to the communications, Sgt. Zweibelson heard

himself referred to by his unit number, 210, in a conversation between one of his

subordinates, Domenick Agostino ("Unit 265"), and a Hartford Police Dispatcher, who was

later identified as Adele Muraski.

       15.    The conversation between Officer Agostino and Ms. Muraski did not treat

Sgt. Zweibelson favorably. Instead, Officer Agostino complained on the official

department radio frequency that Sgt. Zweibelson was "a tool" and referred to him as a

"total absolute toolbox." He then alleged that Sgt. Zweibelson failed to respond to some

of the dispatcher's attempts to contact him. Officer Agostino then tried to b'ribe the



                                             3
         Case 3:20-cv-01812-VLB Document 1 Filed 12/07/20 Page 5 of 14




dispatcher with coffee for a month if she would "fleet" Sgt. Zweibelson, or, in other words,

broadcast his alleged unresponsiveness across all department radio frequencies to

embarrass him and possibly get him trouble with his supervisors.

       16.    While "fleeting" is a standard procedure to reach an unresponsive officer, it

is reserved for developing situations of great urgency or to gain the attention of a unit who

has not responded to multiple calls.

       17.    Ms. Muraski did not accept the bribe, but she agreed with Officer Agostino

that Sgt. Zweibelson "really is the worst." Both Officer Agostino and Ms. Muraski

continued to denigrate Sgt. Zweibelson for the duration of the call.

       18.    After hearing the call, Sgt. Zweibelson immediately contacted the Hartford

Police Dispatch Center to report what he considered radio misconduct and a violation of

the City of Hartford Harassment Policy. He further reported the incident to his squad

commander, Lt. Sean Michel, on October 23, 2019.

       19.    In addition, Sgt. Zweibelson experienced severe fear for his safety as the

dispatcher was responsible for sending him to respond to calls, including calls that Officer

Agostino would also respond to. In other words, Sgt. Zweibelson no longer trusted either

of them to work with him safely - a non-dispensable component of a police unit.

      20.     Sgt. Zweibelson expressed his fear and his concerns to his superiors, and

he filed an official complaint with Lieutenant Sean Michel and Captain Gabriel Laureano.

During a meeting with both Captain Laureano and Lieutenant Michel, they listened to the

dispatch tape and agreed that discipline should be imposed on Officer Agostino.




                                             4
           Case 3:20-cv-01812-VLB Document 1 Filed 12/07/20 Page 6 of 14




       21.     Furthermore, Sgt. Zweibelson took several days off in the immediate

aftermath to seek medical attention for the anxiety and stress caused by the incident as

well as an underlying medical condition that had been exacerbated by it.

                   The Defendants' Complete Lack Of A Response.

       22.     Despite Sgt. Zweibelson expressing a legitimate concern and distrust of

both Officer Agostino and Ms. Muraski, the Defendants made no efforts to separate them

even after Captain Laureano and Lieutenant Michel spoke to Assistant Chief Rafael

Medina about their conclusions.

       23.     Instead, Sgt. Zweibelson was forced to contact the Defendants' Human

Resources Department to ascertain if they would even investigate his complaint regarding

Officer Agostino's and Ms. Muraski's misconduct.

      24.     After Sgt. Zweibelson contacted it, the Defendants' Human Resources

Department informed Sgt. Zweibelson that it would be outsourcing an investigation of

Officer Agostino and Ms. Muraski's conduct to Attorney Russell Jaram of Jackson &

Lewis, which also defends the Defendants in employment cases. The Defendants,

however, took no steps to separate Sgt. Zweibelson from Officer Agostino and Ms.

Muraski.

      25.     To this day, Ms. Muraski continued to dispatch Sgt. Zweibelson to calls, and

she would regularly enter the restricted area of the police headquarters.

      26.     Officer Agostino also exhibited similar behavior and took it a step further by

whistling in a cat-calling manner whenever Sgt. Zweibelson would walk past him. He

would also defy Sgt. Zweibelson's orders to wear personal protective equipment.




                                             5
         Case 3:20-cv-01812-VLB Document 1 Filed 12/07/20 Page 7 of 14




       27.    Due to these incidents and fear of a physical confrontation with Officer

Agostino, Sgt. Zweibelson was forced to take steps to minimize his contact with both

Officer Agostino and Ms. Muraski. For example, when he supervised the booking

department, he and a sympathetic supervisor, Lt. Sean Michel, devised a plan to prevent

any contact between him and Officer Agostino on their own initiative. The Defendants,

however, made no efforts to assist in that regard .

             The Defendants' Delay & The Results of Their Investigation.

       28.    More than six months after Sgt. Zweibelson submitted his complaint against

Officer Agostino and Ms. Muraski, the Defendants informed Sgt. Zweibelson that his

complaints of hostile work environment, stressful work environment, harassment, and

retaliation on the basis of religion and veteran status could not be substantiated.

       29.    Notwithstanding these conclusions, the Defendants vaguely acknowledged

that violations of the Hartford Police Department's Code of Conduct had occurred.

       30.    The Defendants' conclusions relied on the report of Attorney Russell Jaram

dated May 8, 2020.

       31.    Attorney Jaram's report reads like a self-serving defense brief rather than

an investigative report, repeatedly dropping snide remarks as to Sgt. Zweibelson's

credibility when he stated that he could not remember or did not know certain things.

      32.    Attorney Jaram's report, however, could not escape the fact that both

Officer Agostino violated the Hartford Police Department's Code of Conduct. It was

brazenly silent as to Ms. Muraski's conduct.




                                               6
          Case 3:20-cv-01812-VLB Document 1 Filed 12/07/20 Page 8 of 14




       33.    Thus, on May 14, 2020, the Defendants' Human Resources Department

also informed Sgt. Zweibelson that it would be turning the matter over to the Hartford

Police Department for further investigation and disciplinary action if necessary.

             The Hartford Police Department Turns On Sgt. Zweibelson.

       34.    After the Defendants' Human Resources Department turned the Code of

Conduct violations matter over to the Hartford Police Department's Internal Affairs

Division for investigation and action, the Defendants did nothing for more than two

months.

       35.    During those two months, Officer Agostino defied Sgt. Zweibelson's

authority and harassed him on several occasions, repeatedly whistling in a cat-calling

manner at him whenever he walked by and making derogatory comments to him. In July

2020, Officer Agostino refused to wear a protective mask or give Sgt. Zweibelson a

reason for not wearing despite the Defendants requiring one as part of their policies and

Sgt. Zweibelson reminding him to wear one.

       36.    On July 14, 2020, Officer Agostino subsequently became combative with

another sergeant, Giovanni DiCenso, who spoke to him about not wearing a mask at a

roll call that Defendant Medina attended. Sgt. DiCenso described Officer Agostino's

behavior as insubordination.

       37.   On July 16, 2020, Defendant Medina notified Sgt. Zweibelson through a

Captain Coates that Defendant Thody had initiated an internal affairs investigation into

complaints of a hostile work environment between Sgt. Zweibelson and Officer Agostino.

He ordered Sgt. Zweibelson not to have any contact with Officer Agostino or supervise

him. His order further stated that, if official business necessitated that 5gt. Zweibelson



                                            7
           Case 3:20-cv-01812-VLB Document 1 Filed 12/07/20 Page 9 of 14




and Officer Agostino were in the same area, they should make arrangements to avoid

contact.

         38.   Sgt. Zweibelson studiously complied with this order. His only regular time

of proximity to Officer Agostino were roll calls, and he avoided any contact with him at roll

calls.

         39.   On August 5,2020, matters came to a head. Sgt. Zweibelson attended roll

call for the South Patrol in his capacity as Southwest Supervisor. Defendant Medina

attended and had to ask Officer Agostino to put on his mask.

         40.   After the roll call, an informal command meeting of sorts took place between

Defendant Medina, Lt. Labelle-Boucher, Sgt. DiCenso, and Sgt. Zweibelson. At that

meeting, Defendant Medina demanded an explanation for why officers were not wearing

their masks, and Lt. Labelle-Boucher told him that Officer Agostino was claiming a

medical exemption to wearing a mask.

         41.   Without addressing Officer Agostino's matter any further, Defendant

Medina ordered Sgt. Zweibelson not to attend any more roll calls where Officer Agostino

was in attendance. Defendant Medina provided no explanation for why he issued such

an order despite Captain Laureano and Lieutenant Michel protesting the order to him and

pointing out the importance of Sgt. Zweibelson attending roll calls. Defendant Medinia

reacted very hostilely to their protestations, and they were forced to enforce his order

because he outranked them.

         42.   Defendant Medina's order defies logic. Sgt. Zweibelson is a shift supervisor

with significant command responsibilities. Officer Agostino is a regular patrol officer with

no command responsibilities. Roll calls serve as the only time during a shift where the



                                             8
         Case 3:20-cv-01812-VLB Document 1 Filed 12/07/20 Page 10 of 14




shift commanders have all of their men in one place for equipment inspection, briefing,

and group discussion.

        43.   As a shift supervisor, 5gt. Zweibelson is responsible for inspecting his

officers' equipment to ensure that it is in good working order for their safety. He is also

responsible for briefing them on important details such as threats and potential problems

that might arise during their shifts. Finally, he is responsible for addressing any problems

and concerns that they might have.

        44.    Because most of 5gt. Zweibelson's subordinate,s have less than a year of

experience and he is responsible for ten to twenty officers at any given time, his

attendance at roll calls would be of paramount importance if the Defendants acted-

logically.

       45.    To keep up appearances, the Defendants assigned Officer Agostino to

another shift to remove him from 5gt. Zweibelson's supervision. They, however, have

allowed, and perhaps even encouraged, his overtime to be consistently scheduled so that

it overlaps with the roll calls that 5gt. Zweibelson must attend so that 5gt. Zweibelson

cannot attend those roll calls despite Officer Agostino not being assigned to 5gt.

Zweibelson's shift.

       46.    5gt. Zweibelson has consistently protested this treatment to his command

staff as well as to the Defendants' Human Resources Department. They have all failed to

act to remedy the situation despite having the authority to do so.

       47,    Furthermore, the Defendants have maintained an open Internal Affairs

investigation into 5gt. Zweibelson while consistently refusing to tell him what he has been

accused of or to speedily resolve the matter.



                                            9
        Case 3:20-cv-01812-VLB Document 1 Filed 12/07/20 Page 11 of 14




       48.    An open Internal Affairs investigation is a career-paralyzer because it

comprises a police officer's eligibility to be promoted and serves as a death knell to an

officer seeking employment with another police department.

       49.    Not content with simply harassing him with internal affairs investigations and

ostracization, Defendant Rendock then proceeded to deny Sgt. Zweibelson a 2.5% pay

increase in October 2020 that he was entitled to by deliberately miscalculating the number

of college credits that Sgt. Zweibelson had earned despite clear evidence to the contrary.

When Sgt. Zweibelson protested the calculation, Defendant Rendock then invented a

requirement that Sgt. Zweibelson needed to supply an official transcript instead of the

informal transcript that Captain Gabriel Laureano told him was required and which, upon

information and belief, Captain Laureano heard from Defendant Rendock himself.




               The Defendants Treat Officer Agostino Very Differently.

       50.    Upon information and belief, Officer Agostino has had a troubled career as

a police officer. A warrant for his arrest for physically tampering with evidence was

prepared and presented to the Hartford State's Attorney's officer in April 2015. Upon

information and belief, the Defendants took steps to protect Officer Agostino from a just

prosecution during that investigation.

      51.    On August 19, 2020, Officer Agostino breached the Hartford Police

Department's Code of Conduct by making the following radio transmission in response to

a call: "All set, you can slow everyone down, just a couple of Karens." When Sgt. Giovanni

DiCenso attempted to counsel him on the violation, he was unreceptive to the counseling.



                                            10
        Case 3:20-cv-01812-VLB Document 1 Filed 12/07/20 Page 12 of 14



Officer Agostino then made comments in front of other officers criticizing Sgt. DiCenso

for attempting to counsel him on his radio transmissions.

       52.    On September 14, 2020, Officer Agostino disobeyed a direct order at an

active crime scene. Sgt. DiCenso ordered him to guard a firearm at the crime scene and

specifically told him not to touch it because the Crime Scene Division was en route. Officer

Agostino, however, picked up the firearm and carried it to Sgt. DiCenso in direct and willful

violation of his order. When Sgt. DiCenso counseled him about it afterwards, he became

angry and argumentative and defied Sgt. DiCenso's efforts to counsel him.

       53.    Despite each of these incidents being documented as well as the previous

incidents described within this complaint, the Defendants have taken no steps to

discipline or investigate Officer Agostino for serious violations of their own Code of

Conduct. In other words, the Defendants have gone out of their way to protect him - a

very different form of treatment than they have given Sgt. Zweibelson.

   COUNT ONE - RETALIATION IN VIOLATION OF CONN. GEN. STAT. 31-51 9
  AGAINST ALL DEFENDANTS (INDIVIDUAL DEFENDANTS IN THEIR OFFICIAL
                         CAPACITIES ONLYl.

      54.     Paragraphs 1 through 53 of this Complaint are hereby incorporated herein.

      55.     Conn. Gen. Stat. § 31-51 q creates a cause of action for employees who are

disciplined for exercising their First Amendment rights or their free speech rights under

the Connecticut Constitution.

      56.    Sgt. Zweibelson exercised both his First Amendment rights and his free

speech rights under Article First, § 4 of the Connecticut Constitution by making a

complaint against Officer Agostino alleging that he was engaging in harassment and

creating a hostile work environment.



                                            11
        Case 3:20-cv-01812-VLB Document 1 Filed 12/07/20 Page 13 of 14




       57.     Officer Agostino is a personal favorite of the Defendants, and, as such, they

have taken extensive steps to protect him from discipline and even criminal prosecution.

       58.    The Defendants retaliated against Sgt. Zweibelson because he made

multiple reports of misconduct against a personal favorite of the Defendants by delaying

their investigation in Officer Agostino's misconduct, opening an investigation into Sgt.

Zweibelson without informing him why he is being investigated, ostracizing him within the

Hartford Police Department severely compromising his ability to perform his duties, and

manufacturing reasons to deny him a pay increase to which he is entitled.

       59.    The Defendants' actions constitute unlawful retaliation under Conn. Gen.

Stat. § 31-51 q.

 COUNT TWO - RETALIATION IN VIOLATION OF 42 U.S.C. § 1983 AGAINST ALL
  DEFENDANTS (INDIVIDUAL DEFENDANTS IN THEIR OFFICIAL CAPACITIES
                               ONLY).

       60.    Paragraphs 1 through 59 of this Complaint are hereby incorporated herein.

       61.    The Defendants' actions constitute unlawful retaliation under 42 U.S.C. §

1983 for Sgt. Zweibelson engaging in speech protected by the First Amendment.

 COUNT THREE - HOSTILE WORK ENVIRONMENT AGAINST ALL DEFENDANTS
     (INDIVIDUAL DEFENDANTS IN THEIR OFFICIAL CAPACITIES ONLY).

       62.    Paragraphs 1 through 61 of this Complaint are hereby incorporated herein.

       63.    The Defendants' favoritism of Officer Agostino has led them to enable his

harassment of Sgt. Zweibelson.

       64.    The Defendants have also directly harassed Officer Zweibelson by opening

an investigation into Sgt. Zweibelson without informing him why he is being investigated,

ostracizing him within the Hartford Police Department severely compromising his ability




                                            12
         Case 3:20-cv-01812-VLB Document 1 Filed 12/07/20 Page 14 of 14




to perform his duties, and manufacturing reasons to deny him a pay increase to which he

is entitled.

        65.    Their actions have created a pervasively hostile work environment and

materially changed the conditions of his employment, thus constituting a hostile work

environment.

                                          DAMAGES

       66.     As to all counts, the Plaintiff seeks:

               A. Compensatory and economic damages in an amount deemed fair, just,

                  and reasonable;

               B. Punitive damages;

               C. Reasonable attorney's fees;

               D. Such other relief as this Court deems fair and equitable.

                                CLAIM FOR A JURY TRIAL

       The Plaintiff claims trial by jury in this case.

                                                    THE PLAINTIFF

                                                    By: /s/ NORMAN A. PATTIS /s/
                                                            NORMAN A. PATTIS
                                                            PATTIS & SMITH, LLC
                                                            383 Orange Street
                                                            New Haven, CT 06511
                                                            TEL: 203.393.3017
                                                            FAX: 203.393.9745
                                                            npattis(w,pattisandsmith.com
                                                            ct13120




                                               13
